Title: Thomas Law to James Madison, December 1826
From: Law, Thomas
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        Mr Law takes the liberty of submitting to Mr Madisons perusal, a little pamphlet which is the key to a
                            greater one, which may perhaps be posthumous. He trusts that it will amuse, if it does not give a higher satisfaction. Should
                            it afford a moments Pleasure to Mr Madison who rendered such active services to his Country by his essential aid in
                            forming the Constitution, Mr Law who receives daily pleasure in viewing the prosperity & happiness of all around
                            him, will have obtained the gratification of contributing his accepted mite of gratitude—
                        
                            
                                
                            
                        
                    